Exhibit Summary of Compensatory Arrangements with Executive Officers Our board of directors periodically reviews the base salary of our Chairman and Chief Executive Officer. The compensation committee periodically reviews the base salary of each of our other Named Executive Officers. Theboard of directors or the compensation committeeapproved a schedule of the following fiscal year 2009 base salaries for each of our named executive officers: Name and Principal Position 2009 BaseSalary Michael F. Neidorff Chairman and Chief Executive Officer $ 1,000,000 Carol E. Goldman Executive Vice President and Chief Administrative Officer $ 425,000 Jesse N. Hunter Executive Vice President, Corporate Development $ 425,000 William N. Scheffel Executive Vice President, Specialty Business Unit $ 595,000 Eric R. Slusser Executive Vice President and Chief Financial Officer $ 545,000
